— Appeal from a judgment of the County Court of Broome County (Smith, J), rendered March 24, 2006, convicting defendant upon his plea of guilty of the crime of attempted robbery in the second degree.
Defendant pleaded guilty to attempted robbery in the second degree in satisfaction of a four-count indictment as well as a pending probation violation petition. He was sentenced as a second violent felony offender, in accordance with the terms of the plea agreement, to five years in prison and five years of postrelease supervision. Defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and appellate counsel’s brief, we agree. Therefore, the judgment is affirmed and counsel’s application to be relieved of his assignment is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes, 95 NY2d 633 [2001]).
Peters, J.E, Mugglin, Rose, Lahtinen and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.